Citation Nr: 1701851	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected status post fracture intertrochanteric right hip with mild degenerative joint disease (DJD).

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected status post fracture intertrochanteric right hip with mild DJD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Hartford, Connecticut, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a right shoulder disorder and a left shoulder disorder, both claimed as secondary to the service-connected status post fracture intertrochanteric right hip with mild degenerative joint disease.  The RO also denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  He perfected a timely appeal to that decision.  

In August 2014, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2015.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA file has been returned to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  A bilateral shoulder disorder, currently diagnosed as shoulder rotator cuff, was not manifest in service and is not shown to be related to the Veteran's military service, and is not shown to be proximately due to, the result of, or aggravated by his service-connected right hip disorder.  

2.  The Veteran is service connected for low back condition, with degenerative disease, causing limitation of motion, associated with status post fracture intertrochanteric right hip with mild DJD, rated as 40 percent disabling; status post fracture intertrochanteric right hip with mild DJD, rated as 30 percent disabling; and scars, right hip, rated as 10 percent disabling.  The Veteran's combined schedular rating is 60 percent.  

3.  The Veteran completed high school and has reported having three years of college.  He has had occupational experience as a railroad worker and carpenter; he last worked full time in 1986.  

4.  The Veteran's service-connected disabilities, alone, have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Factual background & Analysis-S/C bilateral shoulder disorder.

The Veteran essentially contends that he developed a bilateral shoulder disorder as a result of his service-connected right hip and low back disorders.  The Veteran maintains that, as a result of his right hip disorder, he was required to wear special shoes; those shoes caused him to fall and injure his shoulders.  

It is noteworthy that service connection for fracture, intertrochanteric, right hip was granted and a 30 percent rating assigned in a rating action in February 1975.  Service connection is also in effect for a low back condition, with degenerative disease, causing limitation of motion, associated with status post fracture intertrochanteric right hip with mild DJD.  

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2016).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a bilateral shoulder disorder.  Significantly, the service treatment reports (STRs) are completely silent with respect to any findings or diagnoses of a bilateral shoulder disorder.  In fact, at the time of a medical board examination in April 1973, clinical evaluation of the upper extremities was normal and the Veteran denied having had any shoulder problem.  

Post service VA treatment reports, dated from November 1978 to November 2006, show that the Veteran received clinical attention and treatment primarily for chronic low back and right hip pain.  During a VA joints examination in April 2003, the Veteran reported that due to no grip or very smoothness in the sole of the shoe lift, he fell and sustained fracture of the right shoulder and elbow area pain, but seemed to be resolving; no pertinent findings or diagnoses was reported.  

Submitted in support of the Veteran's claim, received in September 2009, were VA outpatient treatment records dated September 2008 to February 2011 reflect treatment for left shoulder pain.  A surgical care note, dated in September 2008, indicates that the Veteran was being prepared for a left rotator cuff repair.  In May 2009, the Veteran underwent a left rotator cuff repair subac decompression for active range of motion.  During an occupational therapy visit for his left shoulder in July 2009, the Veteran reported that "the other shoulder is bothering me just as much."  No pertinent diagnosis was reported.  A September 2010 neurology consultation note listed the Veteran's active problems, among which was acute rotator cuff sprain, diagnosed in September 2008.  A treatment note, dated in February 2011, reflects a diagnosis of left rotator cuff rupture.  

Subsequently received were treatment notes dated from September 2010 to September 2014.  An x-ray study of the right shoulder, dated in February 2011, revealed a finding of stable degenerative change.  A VA outpatient treatment note, dated in May 2011, reported an assessment of right rotator cuff supraspinatus tear.  During a primary care visit in September 2011, it was noted that the Veteran was scheduled to have right shoulder surgery.  Following an examination, the Veteran was diagnosed with left rotator cuff rupture, status post repair 2009.  In June 2012, the Veteran underwent a right rotator cuff repair, sub-acromial decompression.  

While the post service treatment records reflect complaints of shoulder pain as early as April 2003, the first clinical documentation of the onset of a left shoulder disorder is in September 2008, some 35 years after service separation; a right shoulder disorder was diagnosed in February 2011, some 38 years after service separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The medical record also does not present any evidence of arthritis of the shoulders being present within the first post-service year, and hence service connection may not be afforded for a bilateral shoulder disorder presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, while the Veteran has a current diagnosis of bilateral shoulder rotator cuff, there is no probative evidence of record linking this disorder to service or to the service-connected right hip and/or low back disorders.  The only probative medical opinion of record is against the Veteran's claim.  

Significantly, following a VA joints examination in September 2014, the examiner opined that Veteran's current bilateral shoulder conditions were less likely as not caused or aggravated (permanently worsened beyond normal progression) by his service-connected right hip and/or low back disorders, including any special shoes prescribed for treatment of these disabilities.  The examiner did note that the Veteran reported injuring his left shoulder in January 2008; he stated that he had a near fall on the ice, reached out to grab something and injured his left shoulder.  It was noted that he underwent a left rotator cuff repair in May 2009.  The Veteran indicated that he suffered a similar injury to his right shoulder and now had pain in that shoulder.  The Veteran stated that he fell due to poor traction of the shoes that he wore as a result of his service connected right hip disorder.  Following a physical examination, the examiner reported a diagnosis of bilateral shoulder rotator cuff.  The examiner explained that falls on ice can occur in the setting of good and bad shoes; therefore, people wearing shoes or boots with good traction and in good repair can be prone to falls on ice.  The examiner concluded that review of treatment notes do not document any significant gait abnormality due to the Veteran's service-connected conditions.  

Although the Veteran attributes his bilateral shoulder rotator cuff to his service connected right hip and low back disorders, the Board may discount lay evidence when appropriate.  Although the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434   (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of his bilateral shoulder disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, we find his assertions to be of less value than the contemporaneous records during service and the September 2014 VA examiner's opinion.  Although the evidence of record shows that the Veteran has bilateral shoulder rotator cuff, the Board finds that the more convincing evidence shows that his disability was not manifest during service and is not attributable to his service-connected right hip or low back disorders.  

Put simply, the evidence does not establish that the Veteran had a chronic bilateral shoulder disorder during active service or that a current shoulder disorder is otherwise related to active service.  Also, the evidence shows no relationship between a bilateral shoulder disorder and service-connected right hip and low back disorders.  

The crux of the claim is that he fell because of his shoes which he wore because of a service-connected disability.  The evidence does not show anything particular to his shoes that indicates that they were dangerous or made him more prone to a fall than any other average shoe.  It is common knowledge that people who do not wear special shoes fall on ice.  In short, there is no proof of causation and no proof of aggravation.  Hence, a shoulder disorder is not proximately due to or the result of a service-connected disease or injury.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not help the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2015).  Service connection for a bilateral shoulder disorder is denied.  


III.  Factual background & analysis-TDIU.

The Veteran essentially contends that he is unemployable as a result of his back, right hip and bilateral shoulder disorders.  Veteran's application for TDIU (VA Form 21-8940) was received in December 2009.  He reported 3 years of college.  He had occupational experience working with the railroad and with carpentry.  The Veteran reported that he became too disabled to work in fall 2008; he noted that he last worked full time in 1986.  The Veteran indicated that he was still working.  When asked if he left his last job because of disability, the Veteran answered "no."  

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board finds that the evidence of record does not support a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In this case, the Veteran is service connected for low back condition, with degenerative disease, causing limitation of motion, associated with status post fracture intertrochanteric right hip with mild DJD, rated as 40 percent disabling; status post fracture intertrochanteric right hip with mild degenerative joint disease, rated as 30 percent disabling; and scars, right hip, rated as 10 percent disabling.  His combined evaluation is 60 percent.  His hip and scar disability was service connected based on an inservice motor vehicle accident injuries and his low back disability was granted as secondary to his hip disability.  Hence, his service connected disabilities arise from a single accident and he thus meets the percentage requirements of § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, following a VA examination in January 2010, the examiner stated that the service-connected disabilities, DJD, LS with moderate residual functional impairments and DJD right hip, with moderate residual functional impairments, do not and did not prevent the Veteran from obtaining or maintaining gainful employment.  In sum, the medical evidence of record does not demonstrate that his service-connected disabilities would preclude him from being able to engage in substantially gainful employment.  

However, the Court has held that the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  For example, on his TDIU application in December 2009, the Veteran indicated that he was still working though not full time.  Additionally, during the January 2010 examination, the Veteran reported that, with regard to his back and to his hip, he was able to do his job but it would take him longer and he would have to sit and rest while doing it.  He stated that he has been unable to work since January 2008 due to injury to his shoulders; as such, he has to subcontract out jobs.  

In light of the foregoing, the Board finds that, while the Veteran experiences limited range of motion and pain associated with his right hip and low back disorders, the evidence does not reflect that his disabilities are so limiting as to prevent him from engaging in employment that are non-strenuous, sedentary, or light work in light of his physical disabilities.  It is also important to note that the Veteran has some college education, and he is still working though not full time.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Rather, the record suggests that the Veteran's functional limitations are caused mostly by his non-service connected bilateral shoulder disorder.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a right shoulder disorder, to include as secondary to service-connected status post fracture intertrochanteric right hip with mild DJD is denied.  

Service connection for a left shoulder disorder, to include as secondary to service-connected status post fracture intertrochanteric right hip with mild DJD is denied.  

Entitlement to TDIU is denied.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


